DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0282326 Waduge et al.
Regarding claim 1, Waduge teaches a hydrophilic substrate base material comprising,
a hydrophilic component 110 (substrate, paragraph 0060) having a hydrophilic surface (graphene membrane with hydrophilic layer, paragraph 0017), and 
an anti-hydrophobic layer 140 (sacrificial layer) formed on the hydrophilic surface (figure 1) and containing a soluble substance (Cu) that is soluble by a solvent with no chemical reaction (paragraph 0065).
The instant specification states that the method results in absence of chemical change on the surface (as-filed spec paragraph 0034). The specification does not state that no chemical reaction may occur, only that the substrate surface should not be affected. Therefore, because the etching of Cu does not affect the sacrificial layer (paragraph 0065), this teaching meets the claim. 

Regarding claim 3, Waduge teaches an amorphous substance as the soluble substance (claim 0067, where Cu is amorphous). 
Regarding claim 4, Waduge teaches a measuring instrument comprising the hydrophilic substrate according to claim 1 (paragraph 0023).
Regarding claim 5, Waduge teaches a device comprising the hydrophilic substrate according to claim 1 (paragraph 0023), wherein
the hydrophilic component has a membrane shape with a thickness of 25-500 nm (paragraph 0060) and has an insulating property (paragraph 0060, where silicon nitride is an insulator), and 
the anti-hydrophobic layer 140 containing the soluble substance is formed on one surface of the hydrophilic component (paragraph 0056).
Regarding claim 6, Waduge teaches that two solution tanks are provided on both sides of the hydrophilic component so as to interpose the hydrophilic component (paragraph 0023).
Regarding claim 7, Waduge teaches that the solution tanks are provided with electrodes (paragraph 0023).
Regarding claim 8, Waduge teaches that the anti-hydrophobic layer consists of a soluble substance that can be removed from the surface of the hydrophilic component by a solvent (paragraph 0067, Cu removed by etchant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0282326 Waduge et al as applied to claim 1 above, and further in view of US 5,482,830 Bogart et al.
Regarding claim 11, Waduge teaches the hydrophilic substrate, but does not teach the presence of a buffer solution. Bogart teaches a molecular detection system including a silicon nitride base (column 79, lines 1-2) wherein an anti-hydrophobic layer is made of a buffer solution (HEPES, column 79, lines 4-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the buffer solution of Bogart in the product of Waduge because this is a secure way to carry a test molecule through the testing device (column 79, lines 2-12).

Response to Arguments
Applicant's arguments filed December 7, 2020, have been fully considered but they are not persuasive. Applicant argues that Waduge does not teach “no chemical reaction” because Waduge teaches etching. However, the instant specification discusses that there is no chemical change of the substrate. Because Waduge teaches that the substrate is not affected, this meets the limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781